IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                  July 9, 2008
                                No. 07-51374
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

LUIS CARLOS ESCAJEDA

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:06-CR-2306-ALL


Before JOLLY, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Luis Carlos Escajeda raises
arguments that are foreclosed by Irizarry v. United States, 128 S. Ct. 2198, 2203-
04 (2008), which held that the district court is not required to provide notice
prior to sentencing of its sua sponte intention to impose a sentence that is a
variance from the recommended sentencing guidelines range. See United States
v. Mejia-Huerta, 480 F.3d 713, 723 (5th Cir. 2007), cert. denied, ___ S. Ct. ___,



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 07-51374

2008 WL 2484735 (June 23, 2008). The Government’s motion for summary
affirmance is GRANTED, and the judgment of the district court is AFFIRMED.




                                    2